             Case 1:19-cv-08921-RA Document 29 Filed 08/10/20 Page 1 of 1


UNITED STATES DISTRICT COURT                                    USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                   DOCUMENT
                                                                ELECTRONICALLY FILED
 SIMON LETCHFORD,                                               DOC#:
                                                                DATE FILED: 8-10-20
                              Plaintiff,

                         v.                                           19-CV-8921 (RA)

                                                                           ORDER
 SCOTWORK (NORTH AMERICA) INC. and
 SCOTWORK LIMITED (SI),

                              Defendants.



RONNIE ABRAMS, United States District Judge:


         The conference scheduled in this action for August 14, 2020 at 10:30 a.m. will be held via

telephone. The parties shall use the dial-in information provided below to call in to the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         This conference line is open to the public.

SO ORDERED.

Dated:      August 10, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
